DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 in the reply filed on 8/9/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II have unity as they share a special technical feature that makes a contribution over Korlach (US 2013/0303385).  This is not found persuasive because Korlach teaches comparing obtained nucleic acid sequences to known reference sequences (para. 38 and 63), which is equivalent to the databases of the present claims. Furthermore, the shared technical feature does not make a contribution over Chiu (US 2016/0017419 A1) as described below.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because it contains legal phraseology, including “said” and “wherein”.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The use of at least the term PacBio™ on p. 10, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Objections
Claim 1 is objected to because of the following informalities:  the claim improperly spells “comprising” as “com-prising”.  Appropriate correction is required.

Claim Interpretation
The term “modification” in line 11 is part of the intended outcome of “comparing” step c is interpreted in view of the instant specification (p. 7) as referring to:
any change in the nucleic acid sequence, i.e. in the nucleotide sequence, occurring compared to a reference sequence, and does not refer to epigenetic changes, which are herein termed "epigenetic alteration"

Non-limiting examples of “modifications” include: mutations; deletions, insertions, substitutions, duplications and translocations of nucleotides or sequences; and SNPs (p. 7).
	In claim 1, “obtaining” step a is broadly interpreted as encompassing obtaining or providing a sample of bisulfite treated DNA or native DNA from a subject.
	In claim 1, “sequencing” step b is broadly interpreted as encompassing bisulfite sequence of modified samples and sequencing of native DNA.


	In claim 3, a “malfunction” referred to as part of the intended outcome of the “linking” step e is interpreted as encompassing such things as the cell being malignant or part of a tumor in view of p. 13 of the instant specification.

	In claim 5, the third reference database may be different from or the same as the second reference database in view of p. 15 of the instant specification.

	The term “the epigenetic profile” in reference to the at least one nucleic acid is interpreted as referring to any epigenetic features that are inherently part of the at least one nucleic acid.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	Claims 1-7 recite the following steps:
	“determining at least a part of the epigenetic profile of said at least one nucleic acid”;



	“comparing the at least part of the epigenetic profile of said at least one nucleic acid to a second reference database to correlate said at least one nucleic acid to a specific cell type”; and 

	“linking the one or more modification(s) of the at least one nucleic acid sequence obtained in step c) to the specific cell type obtained in step d)”.

The above steps are abstract ideas as they encompass purely mental activity. The step of determining at least part of the epigenetic profile broadly encompasses looking at sequencing data or assay data for a single CpG site, which can be performed by considering data. The step of comparing the nucleic acid sequence to a first reference database broadly encompasses comparing the nucleotide present a single position or 5 positions between two sequences. The size of the sequence and the size of the first reference database are not meaningful limited and broadly encompasses a database of a single sequence of a short length. Thus, the step broadly encompasses analyzing and comparing a limited amount of data that could easily be considered mentally. The step of comparing the determined epigenetic profile to a second reference database broadly encompasses comparing the profile of a single CpG site. The size of the determined epigenetic profile and the size of the second reference database are not meaningful limited and broadly encompasses a database of a single CpG position. Thus, the step broadly encompasses analyzing and comparing a limited amount of data that could easily be considered mentally. The linking step broadly encompasses making a determination that pairs in some manner a modification with a cell type, which given the limited amount of data to be considered by the claim may be performed in a purely mental manner.
	These judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available techniques that are well-known and used in a conventional manner. Furthermore, the instant specification describes the use of techniques for obtaining a sample and sequencing the nucleic acids in the sample that were previously known (p. 10-11).

	Claims 8-11 recite the following steps:
	“determining at least a part of the epigenetic profile of said at least one nucleic acid”;

	“comparing said nucleic acid sequence to a first reference database to determine one or more modification(s) thereof that are indicative of a malignant condition”;

	“comparing the at least part of the epigenetic profile of said at least one nucleic acid to a second reference database to correlate said at least one nucleic acid to a specific cell type”; and 

	“linking the one or more modification(s) of the at least one nucleic acid sequence that are indicative of a malignant condition obtained in step c) to the specific cell type obtained in step d)”.

The above steps are abstract ideas as they encompass purely mental activity. The steps are substantially the same as the steps of claims 1-7 and are deemed to be abstract ideas for substantially the same reason.
	These judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available techniques that are well-known and used in a conventional manner. Furthermore, the instant specification describes the use of techniques for obtaining a sample and sequencing the nucleic acids in the sample that were previously known (p. 10-11).

	Claims 12-14 recite the following steps:
	“obtaining or providing at least one nucleic acid sequence of a nucleic acid and at least a part of the epigenetic profile of said at least one nucleic acid”;

	“comparing said nucleic acid sequence to a first reference database to determine one or more modification(s) thereof”;

	“comparing the at least part of the epigenetic profile of said at least one nucleic acid to a second reference database to correlate said at least one nucleic acid to a specific cell type”; and 

	“linking the one or more modification(s) of the at least one nucleic acid obtained in step b) to the specific cell type obtained in step c)”.

The above steps are abstract ideas as they encompass purely mental activity. The step of obtaining or providing at least one nucleic acid sequence and at least part of the epigenetic profile of at least one nucleic acid broadly encompasses the organization of human inactivity, in the form of transferring or conveying information from one person to another. The step also encompasses purely mental activity and the claim broadly encompasses reviewing data or information to obtain the claimed information. The 
	These judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not require any tangible step, such as an assaying step or obtaining of a sample. The steps broadly read on receiving and analyzing data to reach a determination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in “linking” step e, the claim refers to “the one or more modification(s) of the at least one nucleic acid sequence obtained in step c) to the specific cell type obtained in step d)”. The claim does not require any steps of “obtaining” modifications or specific cell types. The only reference to “modification(s)” or “specific cell types” is in the intended result of “comparing” steps c and d. However, the claim only requires making two comparisons but does not explicitly require “determining one or more modification(s) thereof” or “correlating said at least one nucleic acid to a specific cell type”. As such, the above cited language from “linking” step e lacks proper antecedent basis.
Claims 2-7 depend from claim 1 and are rejected for the same reason.
Regarding claim 2, the claims recites “to analyze it for a modification” lacks proper antecedent basis as the claim by virtue of depending from claim 1 previously sets forth the intended purpose of being “to determine one or more modification(s) thereof”.
Regarding claim 3, it is unclear if the claim further requires an active step of using the linking step e in determining a malfunction of the specific cell type of the subject or if the clam is merely setting forth an intended use of linking step e.
Regarding claim 8, in “linking” step e, the claim refers to “the one or more modification(s) of the at least one nucleic acid sequence that are indicative of a malignant condition obtained in step c) to the specific cell type obtained in step d)”. The claim does not require any steps of “obtaining” modifications or specific cell types. The 
Claims 9-11 depend from claim 8 and are rejected for the same reason.
Regarding claim 9, the claims recites “to analyze it for a modification” lacks proper antecedent basis as the claim by virtue of depending from claim 8 previously sets forth the intended purpose of being “to determine one or more modification(s) thereof”.
Regarding claim 12, in “linking” step d, the claim refers to “the one or more modification(s) of the at least one nucleic acid sequence obtained in step b) to the specific cell type obtained in step c)”. The claim does not require any steps of “obtaining” modifications or specific cell types. The only reference to “modification(s)” or “specific cell types” is in the intended result of “comparing” steps c and d. However, the claim only requires making two comparisons but does not explicitly require “determining one or more modification(s) thereof” or “correlating said at least one nucleic acid to a specific cell type”. As such, the above cited language from “linking” step e lacks proper antecedent basis.
Claims 13-14 depend from claim 12 and are rejected for the same reason.
Regarding claim 13, the claims recites “to analyze it for a modification” lacks proper antecedent basis as the claim by virtue of depending from claim 12 previously 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chiu (US 2016/0017419 A1).
Regarding claims 1 and 6, Chiu teaches obtaining by receiving or providing a biological sample with a mixture of cell-free DNBA molecules (Fig. 1 and 29; para. 40, 95, 272-328) as encompassed by step a.

Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) as encompassed by step c.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328) as encompassed by step d.
Chiu teaches linking the modification, such as copy number aberrations, to the tissue or specific cell type (Fig. 1 and 29; para. 40, 96, 272-328, 393) as encompassed by step e.
Regarding claim 2, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 3, Chiu teaches the modifications, such as copy number aberrations, are used to determine a malfunction of the cell type, such as malignancy or cancer (para. 47, 308).
Regarding claim 4, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 5, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claim 7, Chiu teaches the sequencing and the determining of the methylation levels is done with single-molecule sequencing or nanopore sequencing (para. 99).
Regarding claim 8, Chiu teaches obtaining by receiving or providing a biological sample with a mixture of cell-free DNA molecules (Fig. 1 and 29; para. 40, 95, 272-328) as encompassed by step a.
Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328) and determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328), as encompassed by step b.
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) that are found in cancer and thus indicative of malignant conditions (Fig. 29; para. 272-328) as encompassed by step c.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328) as encompassed by step d.
Chiu teaches linking the modification, such as copy number aberrations, to the tissue or specific cell type (Fig. 1 and 29; para. 40, 96, 272-328, 393) as encompassed by step e.
Regarding claim 9, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 10, Chiu teaches the methylome or measure of the amount of DNA methylation determined is for a sample from a vertebrate in the form of a human (para. 53, 54 and 59).
Regarding claim 11, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).
Regarding claim 12, Chiu teaches sequencing the nucleic acids (Fig. 1 and 29; para. 40, 96, 272-328) and determining the methylation levels of the nucleic acid (Fig. 1 and 29; para. 40, 98, 272-328), as encompassed by step a.
Chiu teaches comparing the sequences to a reference genome or sequence database to identify the sequence locations (Fig. 1; para. 96) and/or modifications such as copy number aberrations (e.g. duplications or deletions) (Fig. 29; para. 272-328) as encompassed by step b.
Chiu teaches comparing the methylation levels to a reference to identify the tissue or specific cell type the methylation levels correspond to (Fig. 1 and 29; para. 40, 96, 272-328) as encompassed by step c.
Chiu teaches linking the modification, such as copy number aberrations, to the tissue or specific cell type (Fig. 1 and 29; para. 40, 96, 272-328, 393) as encompassed by step d.
Regarding claim 13, Chiu teaches the use of a computer program (para. 51, 89, 272), which would carry out the two comparisons simultaneously.
Regarding claim 14, Chiu teaches comparing the methylation level to that observed in cancer tissues such as colon cancer (para. 134 and 167-168 and 170).

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634